Citation Nr: 0820933	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-05 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for depressive 
neurosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The veteran served in the Navy from September 1976 to 
February 1977 and had corroborated service in the Air Force 
from November 1977 to August 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the benefit sought 
on appeal. 

In August 2006 the veteran failed to report for a requested 
Travel Board hearing before a Veterans Law Judge.  
Accordingly, the veteran's claim will be considered without 
the benefit of such hearing.  See 38 C.F.R. § 20.704(d).

The reopened claim for service connection for depressive 
neurosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed August 1984 rating decision denied a claim 
for service connection for depressive neurosis. 

2.  Evidence received since the August 1984 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for depressive neurosis.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of service connection for depressive neurosis.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for service connection for depressive 
neurosis was originally denied by the RO in an August 1984 
unappealed rating decision.  In August 2003 the veteran 
submitted his request to reopen his claim for service 
connection for depressive neurosis.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The evidence of record prior to the August 1984 final rating 
decision included some of the veteran's service treatment 
records.  It appears, however, that these records were not 
complete.  The 1984 rating decision states that "attempts to 
obtain additional service medical records and other evidence 
have been unsuccessful."  Additionally, the August 1984 
rating decision specifically states that the service 
treatment records do not show any nervous condition.  
Further, the August 1984 rating decision only acknowledges 
the veteran's service up to September 1981 and not up to 
August 1982.  

The newly submitted evidence includes a DD-214 which was not 
previously of record and which shows service until August 
1982.  The newly submitted evidence also includes service 
treatment records which contain a July 1982 separation 
examination report which indicates that in June 1982 the 
veteran was hospitalized at Wright-Patterson Air Force Base 
for a suicide attempt.  The separation examination report 
also indicates that the veteran experienced depression and 
excessive worry.  Since the newly received service treatment 
records show treatment for depression during service, which 
was not shown by the evidence prior to August 1984, this 
evidence is material to the veteran's claim.  Therefore, this 
evidence is both new and material, and the veteran's claim 
for entitlement to service connection for depressive neurosis 
is reopened.  

Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Since the previously final claim of entitlement to service 
connection for depressive neurosis has been reopened, the 
Board need not make a determination as to whether the notice 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) have 
been met.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).


ORDER

New and material evidence having been submitted the claim for 
service connection for depressive neurosis is reopened.  To 
this extent the appeal is granted.


REMAND

Post-service VA medical records dated from May 1990 indicate 
treatment for depression and substance abuse.  The evidence 
now of record indicates that the veteran exhibited symptoms 
of depression and mental health issues in service.  Given the 
indications in the veteran's July 1982 separation examination 
of depression and hospitalization for suicide during military 
service, and the current diagnoses of psychiatric disability, 
the Board finds that a contemporaneous and thorough VA 
examination should be conducted to determine the nature and 
etiology of veteran's current psychiatric disabilities.  Such 
examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the veteran should be provided a VA medical 
examination.  See 38 C.F.R. 3.159(c)(4).  

The veteran is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

The veteran submitted a DD-214 subsequent to the issuance of 
the statement of the case (SOC).  The DD-214 was not of 
record prior to the preparation of the SOC.  This evidence 
must by considered by the RO and a supplement statement of 
the case issued prior to being considered by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the dates of the veteran's 
active military service in the United 
States Air Force.  In October 1983, the 
National Personnel Records Service 
reported service from November 2, 1977 to 
August 30, 1982.  BIRLS data date-stamped 
in September 1983, however, contains 
service dates of September 16, 1976 to 
February 24, 1977 and September 23, 1977 
to September 22, 1981.  The veteran has 
submitted photocopies of DD Form 214 for 
service in the United States Air Force for 
both the period from September 1977 to 
September 1981 and November 1977 to August 
1982.  

2.  Obtain additional service treatment 
records for the veteran's service in the 
United States Air Force, including 
clinical records of mental health 
treatment and clinical records of 
hospitalization at Wright-Patterson Air 
Force Base for three weeks after June 18, 
1982, as noted in the report of 
examination for separation from service 
dated July 20, 1982.

3.  Schedule the veteran for an 
appropriate examination to ascertain the 
nature of all psychiatric disability(ies) 
present and the proper diagnosis(es) and 
whether the disabilities are due to the 
veteran's military service.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner and the examination report must 
indicate that this was accomplished.  
After a complete review of the veteran's 
file, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any of the veteran's 
current psychological disabilities, 
specifically to include the degree of 
depressive neurosis present, are 
etiologically related to the veteran's 
service. 


4.  Once the above actions have been 
completed, consider the veteran's claim in 
light of all evidence added to the record 
since the most recent statement of the 
case in December 2004.  Readjudicate the 
claim and issue a supplemental statement 
of the case.  Then afford the veteran and 
his representative the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


